Citation Nr: 0735851	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  03-12 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for status post compression fracture of T7, transverse 
process fractures of T6 and T8, and thoracic kyphosis 
(hereinafter "thoracic spine disability").

2.  Entitlement to initial ratings for chronic 
musculoskeletal low back pain in excess of 10 percent from 
December 7, 2001 to July 25, 2005, and in excess of 20 
percent since July 26, 2005. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1997 to 
December 2001.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama that, in pertinent part, granted service connection 
and assigned an initial 30 percent rating for a thoracic 
spine disability, effective December 7, 2001, and denied 
service connection for a disability manifested by chronic low 
back pain.  Initially, in the veteran's February 2002 notice 
of disagreement (NOD), the veteran expressed broad 
dissatisfaction with other issues that were adjudicated in 
the RO's January 2002 decision in his February 2002 notice of 
disagreement (NOD).  However, after he was furnished a 
statement of the case (SOC), he submitted a substantive 
appeal expressly indicating that he only wished to pursue an 
appeal for initial rating assigned his thoracic spine 
disability and the denial of service connection for chronic 
low back pain.  Accordingly, the Board has limited its 
consideration to those two issues.

In February 2005, the Board remanded these matters to the RO 
for additional development.  In a September 2005 decision, a 
special processing team at the VARO in Cleveland, Ohio, 
granted service connection for chronic musculoskeletal low 
back pain and assigned an initial 10 percent disability 
rating from December 7, 2001 to July 25, 2005, and a 20 
percent rating after July 26, 2005.  Given the full grant of 
this benefit sought on appeal, the claim for service 
connection for a disability manifested by chronic low back 
pain is no longer in appellate status.  The Board notes that 
jurisdiction remains with the RO in Montgomery, Alabama.

Thereafter, in November 2005, the VARO in Montgomery, 
Alabama, received the veteran's notice of disagreement with 
the initial ratings assigned for his service-connected 
chronic musculoskeletal low back pain disability; however, 
the RO has not yet issued the veteran a statement of the case 
addressing this issue.  Thus, a remand to the RO is required.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The RO 
forwarded the veteran's NOD and attachments to the Board in 
December 2005.  In addition, in March 2006, the veteran 
submitted directly to the Board, without a waiver of initial 
RO review, copies of the December 2005 letter from the RO 
notifying him of the transfer of his remanded appeal to the 
Board and the NOD and April 2003 TDRL evaluation that he had 
submitted to the RO.  The veteran's representative waived 
initial review by the Agency of Original Jurisdiction (AOJ) 
in an October 2007 written brief. 

Since the veteran has perfected an appeal as to the initial 
rating assigned for a thoracic spine disability, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

Finally, the Board notes that the RO provided the veteran 
with a May 2003 notice letter regarding claims for service 
connection for arthritis due to trauma and musculocutaneous 
nerve paralysis, but no further development was undertaken by 
the RO.  In the February 2005 remand, the Board referred to 
the RO claims for service connection for neuropathy and for 
scars due to the veteran's service-connected back 
disabilities; however, the Cleveland RO appears to have 
deferred action on these matters.  These issues have not yet 
been adjudicated and thus are referred to the RO for 
appropriate action.

The Board's decision on the issue concerning a higher initial 
rating for a thoracic spine disability is set forth below.  
The issue of higher initial ratings for chronic 
musculoskeletal low back pain is being remanded to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.  VA 
will notify the veteran when further action, on his part, is 
required.


FINDINGS OF FACT

1.  The veteran's thoracic spine disability is not manifested 
by abnormal mobility requiring a neck brace; cord 
involvement, bedridden, or requiring long leg braces; 
intervertebral disc syndrome; or unfavorable ankylosis of the 
entire thoracolumbar spine.

2.  Clinical evidence also does not show additional 
associated, separate neurological impairment, including bowel 
or bladder deficit, due to the thoracic spine disability.

3.  Demonstrable deformity of the T7vertrbral body due to 
fracture is shown.


CONCLUSIONS OF LAW

1.  The criteria for assignment of an additional 10 percent 
evaluation for demonstrable deformity of vertebral body are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2002).

2.  The schedular criteria for an initial rating in excess of 
30 percent for limitation of motion or muscle spasm due to 
status post compression fracture of T7, transverse process 
fractures of T6 and T8, and kyphosis have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.3, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5285-
5288 (2002) and Diagnostic Codes 5288-5235 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Increased Ratings

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where, as 
here, the question for consideration is the propriety of the 
initial rating assigned, evaluation of the medical evidence 
since the grant of service connection and consideration of 
the appropriateness of "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found), is required. See Fenderson, 12 Vet. App. at 
126.

The Board notes that, when evaluating musculoskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating based on 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination, to include 
during flare-ups and with repeated use, when those factors 
are not contemplated in the relevant rating criteria.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

At the outset, the Board notes that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-458 (Aug. 27, 2003) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243).  Where the 
law or regulations governing a claim change while the claim 
is pending, as in the veteran's case, the version most 
favorable to the claimant applies, absent Congressional 
intent to the contrary. See Dudnick v. Brown, 10 Vet. App. 79 
(1997).   However, as there is no indication that the revised 
criteria are intended to have retroactive effect, the Board 
has the duty to adjudicate the  claim only under the former 
criteria for any period prior to the effective date of the 
new diagnostic codes, and to consider the revised criteria 
for the period beginning on the effective date of the new 
provisions.  See Wanner v.  Principi, 17 Vet. App. at 9; 
DeSousa v. Gober, 10 Vet. App. at 467.  See also VAOPGCPREC 
3-2000 (2000) and 7-2003 (2003).  The retroactive reach of 
the revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.

In this case, the RO has considered the claim for an initial 
rating in excess of 30 percent for a thoracic spine 
disability under both the former and revised applicable 
criteria, and the appellant has been given notice of both 
criteria (see March 2004 and September 2005 supplemental 
statements of the case (SSOCs)).  Hence, there is no due 
process bar to the Board also considering the claim in light 
of the former and revised applicable rating criteria.

As noted above, in a January 2002 RO decision, service 
connection for a thoracic spine disability was granted and an 
initial 30 percent disability rating was assigned pursuant to 
38 C.F.R. § 4.71a, Diagnostic Codes 5285-5288 (2002).  
Injuries will generally be represented by the number assigned 
to the residual condition, on the basis of which the rating 
is determined.  Thus, fractures of the veteran's thoracic 
vertebra (injury) are rated on the residual condition of 
unfavorable anklyosis of the dorsal (thoracic) spine, under 
Diagnostic Code 5288.  See 38 C.F.R. § 4.27.  

Under Diagnostic Code 5285, for residuals of fracture of 
vertebra, a 100 percent rating is assigned if there is spinal 
cord involvement and the injured individual is bedridden or 
requires long leg braces.  With lesser cord involvement, the 
residuals should be rated on the basis of resulting limited 
motion and/or nerve paralysis.  A 60 percent rating is 
warranted for residuals of a fracture of a vertebra with no 
spinal cord involvement but with abnormal mobility that 
requires a neck brace (jury mast).  Other cases are rated in 
accordance with definite limitation of motion or muscle 
spasm, adding 10 percent for demonstrable deformity of 
vertebral body.  See 38 C.F.R. § 4.71a (2002). 

Diagnostic Code 5288 provides a maximum 30 percent disability 
rating for unfavorable ankylosis of the dorsal spine.  38 
C.F.R. § 4.71a, Diagnostic Code 5288 (2002).  The veteran has 
been assigned the maximum schedular rating under former 
Diagnostic Code 5288; hence, further consideration of this 
Diagnostic Code is not required.  The Board has considered 
the application of other diagnostic codes in effect prior to 
September 23, 2002.  In this regard, the medical evidence of 
record, including the most recent July 2005 VA examination 
report, shows that the veteran does not have spinal cord 
involvement or abnormal mobility that requires a neck brace.  
Without medical evidence showing that the veteran's thoracic 
spine disability is productive of any of the manifestations 
described under Diagnostic Code 5285 for 60 percent and 100 
percent evaluations, the evidence does not support assignment 
of either of these ratings under this code.  Also, a higher 
60 percent rating under former Diagnostic Code 5286 is not 
warranted as there is no evidence of complete ankylosis of 
the spine at a favorable angle.  38 C.F.R. § 4.71a, 
Diagnostic Code 5286 (2002).

The Board does conclude, however, that the evidence supports 
adding 10 percent for demonstrable deformity of vertebral 
body to the veteran's current 30 percent rating for his 
definite limitation of motion and muscle spasm.  X-ray in 
November 2001 showed an anterior wedge compression fracture 
at T7 with approximately 75 percent loss of anterior 
vertebral body height.  X-ray in May 2004 showed T7 anterior 
compression fracture with greater than 50 percent anterior 
body height loss.  X-rays obtained for the June 2003 VA 
examination report showed anterior column wedge compression 
of the T7 vertebral body.  And the July 2003 treatment note 
from Maddox Pain Management referred to severe wedge 
deformity of the T7 vertebral body.  This supports the 
assignment of the additional 10 percent under the former 
Diagnostic Code 5285.   

A higher rating is not supported using the former DC 5293, 
for intervertebral disc syndrome, which provides a 60 percent 
rating for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, and little intermittent relief.  
See 38 C.F.R. § 4.71a, DC 5293 (2002). The medical evidence 
shows pain radiating around the ribs as noted in a July 2003 
Maddox Pain Management record; however, the veteran stated 
the pain was usually nonradiating. Several medical records 
also reflect findings of muscle spasm and sciatica; however, 
none of these findings were attributed to any neurological 
impairment. Sensory examinations in VA and private records 
were normal and the most recent VA examination in July 2005 
also report a normal sensory examination, with the veteran 
found to be neurologically intact.  See 38 C.F.R. § 4.71a, DC 
5293 (2002).

The Board also considers the veteran's service-connected 
thoracic spine disability under the amended schedule, 
effective September 26, 2003, that provides the criteria for 
rating musculoskeletal spine disabilities as set forth under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  That formula provides that a rating of 20 percent is 
awarded for forward motion of the thoracolumbar spine greater 
than 30 degrees but not greater than 60 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A rating of 40 percent is awarded for forward 
flexion of the thoracolumbar spine 30 degrees or less, or 
favorable ankylosis of the entire thoracolumbar spine.  A 
rating of 50 percent is awarded for unfavorable ankylosis of 
the entire thoracolumbar spine.  A rating of 100 percent is 
awarded for unfavorable ankylosis of the entire spine.  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2007).  Normal range of motion of the thoracolumbar spine is 
as follows: flexion to 90 degrees, extension to 30 degrees, 
lateral flexion 30 degrees bilaterally, and rotation 30 
degrees bilaterally.  38 C.F.R. § 4.71a, Plate V (2007).

Private medical records from Dr. Hadley, dated from May to 
June 2004, reflect that the veteran complained of increasing 
pain and he felt like he was collapsing.  Dr. Hadley stated 
that the veteran was poorly conditioned as he does not work 
out or participate in strengthening exercises.  The veteran's 
motor, sensory, and reflex testing was normal.  He has some 
thoracic kyphosis, but this was not more advanced than 
previously seen.  After reviewing and comparing the veteran's 
prior and current x-ray and MRI studies, Dr. Hadley stated 
that there was absolutely no change, he did not have new 
neurologic deficit, and the T7 fracture was stable.  He had 
no new suggestions for the veteran.  

A May 2004 private medical record from J. G. White, M.D., 
shows the veteran's complaints of chronic pain and discussion 
of the past injury to his thoracic spine.  Dr. White noted 
kyphosis of the thoracic spine. There was no retropulsion in 
the thecal sac and no abnormal enhancement present.  On 
physical examination he appeared to be in a mild to moderate 
amount of distress.  He ambulated with minimal difficulty.  
There were no overt sensory or motor deficits.  Straight leg 
raising test was negative bilaterally.  The rest of the 
examination was non-yielding.  The impression was compression 
fracture at T7 which is old and chronic pain.  The doctor 
reported that he had nothing to offer the veteran at this 
time. 

A July 2005 VA examination report reflects that the veteran 
had a normal gait, but was unable to stand fully erect due to 
thoracic kyphosis.  Examination of the thoracolumbar spine 
revealed forward flexion to 40 degrees with pain above 40 
degrees, extension to 10 degrees, left and right lateral 
flexion to 10 degrees, left and right lateral rotation to 10 
degrees.  There was pain with flexion from the waist and 
tightness to other range of motion requests; however, the 
veteran did not evince pain with repetitive motion.  There 
was numbness to palpation of the paraspinous muscles in the 
lower thoracic spine and tenderness to palpation of the 
lumbar paraspinous muscles.  All muscles were extremely rigid 
and tight, particularly in the kyphotic thoracic region.  The 
examiner stated that neurologically, the veteran was intact.  
He had no sensory deficits.  Straight leg raising was 
negative.  The pertinent impression was thoracic kyphosis 
with chronic muscle spasm and daily pain of 7/10, with MRI 
results showing no cord compression or involvement; spasm of 
the thoracolumbar paraspinous muscles considered severe 
enough to cause the pain, which the veteran experiences; and 
lower extremity reported numbness due to misalignment of the 
spine.  The examiner discussed the veteran's significant 
chronic pain is more than likely caused by muscle spasm and 
misalignment of the thoracic spine (kyphosis) and this 
condition is presently of moderate impairment.  

Later that same month, the same examiner provided an 
examination addendum noting review of the claims file, to 
include private medical findings and a CD.  The VA examiner 
stated that the veteran has no flare-ups causing further 
impairment, no periods of incapacity, no effect on activities 
of daily living, and following repetitive use, there is no 
further loss of action due to pain, weakness, fatigue or 
decreased coordination.  A February 2004 MRI of the lumbar 
spine was normal.  The diagnosis was thoracic spine kyphosis 
status post compression fracture T7 and transverse process 
fracture T6 and T8.  


The Board notes that, according to the rating criteria 
amended on September 26, 2003, the thoracic and lumbar spines 
are rated as one entity, unlike the former rating criteria 
that allowed for separate evaluations of the thoracic, 
cervical and lumbar spine.  In considering whether an 
evaluation of the veteran's lumbar and thoracic spine 
disabilities, as a whole, would result in a higher schedular 
rating, the Board notes that, with the recent grant of 
service connection and assignment of a 10 percent rating for 
a low back disability prior to July 26, 2005, and 20 percent 
thereafter, the veteran's combined evaluation for his 
thoracic and lumbar spine disabilities is 40 percent.  
Therefore, under the revised rating criteria, for the veteran 
to be entitled to the next higher rating of 50 percent, the 
medical evidence must show unfavorable ankylosis of the 
entire thoracolumbar spine.  However, the medical evidence 
does not show such manifestations.  Although he has 
limitation of motion, his entire thoracolumbar spine retains 
movement; therefore he would not be entitled to a higher 50 
percent rating under the revised criteria.  Hence, the Board 
concludes that the old criteria for rating the spine is most 
favorable to the veteran. In sum, for the thoracic spine, the 
veteran receives the highest evaluation under the rating 
criteria applied prior to September 2003, especially since 
the current version does not provide a separate evaluation 
for the thoracic/dorsal segment.  

In addition, the Board has considered the veteran's 
subjective complaints of weakness in his upper limbs and 
numbness to both legs.  However, May 2004 private medical 
records from the Kirklin Neurosurgery clinic revealed that 
motor, sensory, and reflex testing were normal and a July 
2005 VA examination report reflects that the veteran was 
neurologically intact.  Furthermore, the medical evidence is 
negative for bowel or bladder problems. Therefore, without 
objective evidence of neurological symptoms, the Board finds 
that separate evaluation of the veteran's thoracic spine 
disability in reference to neurological sequelae is not 
warranted.

As noted above, the currently assigned 30 percent rating is 
the maximum available for unfavorable ankylosis of the dorsal 
spine under the former Diagnostic Code 5288.  The Board also 
finds that there is no basis for assignment of any higher 
rating based on consideration of any of the factors addressed 
in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  
While the veteran experiences pain and limitation of motion, 
the evidence reflects that the currently assigned 30 percent 
rating properly compensates him for the extent of functional 
loss resulting from any such symptoms.  Even considering 
functional loss due to pain,  the criteria for any higher 
rating under other applicable diagnostic codes are simply are 
not met. Thus, the record presents no basis for assignment of 
any higher rating under the General Rating formula based 
solely on consideration the factors contained in 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca. 

Finally, the evidence as a whole does not suggest that this 
case presents so exceptional or unusual a disability picture 
such that a schedular rating is impractical.  There is no 
evidence that the veteran has been hospitalized for his 
thoracic spine disability, and the record does not suggest 
that his disability picture is so exceptional or unusual that 
it presents marked interference with employment.  
Accordingly, the Board is of the opinion that referral of the 
claim to the Director of Compensation and Pension or 
extraschedular evaluation is not warranted under 38 C.F.R. § 
3.321(b) (2007).

For all the foregoing reasons, the Board finds that there is 
no basis for a staged rating, pursuant to Fenderson.  The 
initial rating of 30 percent for limitation of motion and 
muscle spasm, adding 10 percent for demonstrable deformity of 
vertebral body, is effective for the entire period.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In this case, the RO sent notice letters to the veteran in 
May 2003, July 2003, and in March 2005.  In the May and July 
2003 notice letter, the RO advised the veteran of VA's 
responsibilities to notify and assist the veteran in his 
claim, and what was required to prove a claim for service 
connection.  The March 2005 letter informed the veteran what 
he needed to substantiate his claim for an increased rating. 
These letters asked him to submit certain information, and 
informed him of VA's responsibility concerning obtaining 
evidence to substantiate his claim. The letter informed the 
veteran what evidence and information VA would be obtaining, 
and asked the veteran to send to VA any information in his 
possession pertaining to his claim.  The letters also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information and 
authorization for VA to request such records.  In view of 
this, the Board finds that the Department's duty to notify 
has been satisfied.
 
The Board notes that the veteran's appeal was returned to the 
Board in December 2005, and that the veteran did not receive 
the specific notice required by Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as the degree of disability and effective 
date of the disability are part of a claim for service 
connection, VA has a duty to notify claimants of the evidence 
needed to prove those parts of the claim).  Also, the veteran 
was not notified concerning the disability evaluation until 
after he filed his notice of disagreement with the initial 
evaluation assigned.  Pursuant to the holding in Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007), any error in 
section 5103(a) notification should be presumed prejudicial, 
and VA has the burden of rebutting this presumption.  A 
notice error requires reversal unless VA can show the error 
did not affect the essential fairness of the adjudication.  
Id.  The Federal Circuit explained that in order to overcome 
this presumption, VA must persuade the reviewing court that 
the purpose of the notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law. Id.

In this case, notice was provided to the veteran in the May 
2003, July 2003 and March 2005 letters.  Thereafter, the 
veteran and his representative were afforded ample 
opportunity to respond and the claim was fully developed 
prior to readjudication (as reflected in March 2004 and 
September 2005 supplemental statements of the case) and 
certification of the claim.  Under these circumstances, the 
Board finds the veteran was afforded "a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA," and thus, "essentially cured the error in 
the timing of notice".  See Pelegrini, 18 Vet. App. at 122- 
24, and Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Hence, the 
Board concludes that any defect in the timing of the notice 
constitutes harmless error.  See generally, Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  The lack of the 
specific notice required by Dingess is not prejudicial, as 
the claim for service connection was substantiated, service 
connection was granted from the veteran's separation from 
military service (and thus could be no earlier), and the 
veteran appealed the initial rating assigned.

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  This duty has also been 
met, as the veteran's service medical records, VA medical 
records, and private medical records have been associated 
with the claims file and he was afforded appropriate 
examinations in connection with his claim; reports of which 
are of record.   The veteran and his representative have 
submitted statements in support of the claim.  Moreover, 
neither the veteran nor his representative has identified any 
existing pertinent records that need to be obtained. 

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
appellant and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).


ORDER

An additional 10 percent rating on the basis of demonstrable 
deformity of a vertebral body is granted.  Otherwise, an 
initial rating in excess of 30 percent for limitation of 
motion or muscle spasm due to status post compression 
fracture of T7, transverse process fractures of T6 and T8, 
and thoracic kyphosis is denied.


REMAND

In November 2005, the RO received the veteran's notice of 
disagreement with the initial ratings assigned for his low 
back disability in the September 2005 rating decision.  The 
RO has not, however, issued a statement of the case 
concerning this issue.  In Manlincon v. West, 12 Vet. App. 
238 (1999), the United States Court of Veterans Appeals (now 
the United States Court of Appeals for Veterans Claims, 
hereinafter the Court) held that when an appellant files a 
timely NOD and there is no statement of the case (SOC) 
issued, the Board should remand, rather than refer, the issue 
to the RO for the issuance of a SOC.

Accordingly, this matter is REMANDED to the RO, via the AMC, 
for the following action:

The RO should issue a statement of the 
case concerning the initial ratings 
assigned for chronic musculoskeletal back 
pain by the September 2005 rating 
decision. The veteran and his 
representative are hereby informed that a 
timely and adequate substantive appeal 
must be submitted as to this issue in 
order for the issue to be before the 
Board on appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


